NOT FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                      AUG 7 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

SEPIDEH CIRINO, an individual,                 No.   19-55817

                Plaintiff-Appellant,           D.C. No.
                                               8:18-cv-00409-DOC-JDE
and

THE CIRINO FAMILY TRUST, an                    MEMORANDUM*
Irrevocable Trust (plaintiff in pro se
personally as well as trustee for the Cirino
Family Trust),

                Plaintiff,

 v.

OCWEN LOAN SERVICING LLC; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                             Submitted August 6, 2020**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Sepideh Cirino, individually and as trustee of The Cirino Family Trust,

appeals pro se from the district court’s order dismissing with prejudice her second

amended complaint. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s grant of a motion to dismiss, Edwards v. Marin Park, Inc.,

356 F.3d 1058, 1061 (9th Cir. 2004), and we affirm.

      Cirino contends that the district court erred by dismissing all claims in her

second amended complaint and several claims in her first amended complaint with

prejudice because the complaints adequately alleged that the defendants had no

ownership rights in the note secured by a deed of trust on certain real property and,

as a result, had no legal authority to commence a nonjudicial foreclosure on the

property. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc)

(“For claims dismissed with prejudice and without leave to amend, we will not

require that they be repled in a subsequent amended complaint to preserve them for

appeal.”). The district court did not err by concluding the complaints failed to state

causes of action on this theory notwithstanding the conclusory allegations that the

note was discharged in bankruptcy or as a result of the Troubled Asset Relief

Program and that the defendants, as assignees and agents, are not the true holders of

the note. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (explaining claim

must be facially plausible to survive motion to dismiss and court need not accept as

true legal conclusions presented as factual allegations).

                                          2                                   19-55817
      Further, contrary to Cirino’s contention, the district court did not make

impermissible factual findings and instead permissibly evaluated whether the

pleadings contained sufficient factual allegations to plausibly demonstrate the

elements of each asserted claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–

56 (2007) (setting forth plausibility pleading standard); Lee v. City of Los Angeles,

250 F.3d 668, 688–89 (9th Cir. 2001) (recognizing court may consider matters of

public record and documents incorporated by reference in complaint without

converting motion to dismiss into motion for summary judgment); Schwarz v. United

States, 234 F.3d 428, 435 (9th Cir. 2000) (“In reviewing a Rule 12(b)(6) motion . . .

[t]he court need not accept as true . . . allegations that contradict facts that may be

judicially noticed by the court” (internal citations omitted)).

      The district court also did not err by dismissing Cirino’s misrepresentation-

based claims predicated on allegedly false statements regarding the amounts owed

on the loan because the second amended complaint failed, at a minimum, to allege

facts plausibly demonstrating detrimental reliance. See, e.g., Philipson & Simon v.

Gulsvig, 154 Cal. App. 4th 347, 363 (2007) (justifiable reliance as an element of

intentional misrepresentation); Fox v. Pollack, 181 Cal. App. 3d 954, 962 (1986)

(justifiable reliance as an element of negligent misrepresentation).

      Because Cirino’s demand for accounting was a derivative claim, the district

court did not err by dismissing it after concluding that the second amended complaint


                                           3                                   19-55817
failed to state any predicate claims. See Duggal v. G.E. Capital Commc’ns Servs.,

Inc., 81 Cal. App. 4th 81, 95 (2000) (“The right to an accounting is derivative and

depends on the validity of a plaintiff’s underlying claims.”).

      Finally, the district court did not abuse its discretion in resolving defendants’

requests for judicial notice. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

1001 (9th Cir. 2018).

      AFFIRMED.




                                          4                                    19-55817